Title: To George Washington from Henry Laurens, 17 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 17th June 1778.
                    
                    On the 14th I had the honor of writing to Your Excellency, & sent the dispatches by Messenger Petit.
                    Yesterday I sign’d a Commission to William Malcom Esquire to Rank Colonel, by order of Congress, from the 11th March 1776 & if I do not mistake Congress have agreed to confirm your Excellency’s intimation relative to Colo. Campbell which rests at the Board of War—or is referred there.
                    Your Excellency will be pleased to receive within the present Inclosure.
                    1—An Act of Congress of this date approving Your Excellency’s conduct in refusing a passport to Doctor Ferguson.
                    2—An Act of the same date intended to put a stop to all correspondence between the Inhabitants of these States & the Enemy; Your Excellency  will clearly understand the views of Congress & will take the most effectual measures for preventing the evil in Camp.
                    I beg leave to add a Copy of the Letter which Congress has written in Answer to the British Commissioner’s Address—the Letter will also be inclos’d with this—Your Excellency will be pleased to send it forward immediately. I have the honor to be with the highest Esteem & Regard Sir Your Excellency’s Obedient humble servt
                    
                        Henry Laurens. President of Congress.
                    
                